           Case 1:17-cr-00043-DB Document 37 Filed 04/01/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF UTAH


United States of America,
                                               Order Continuing Trial and
              Plaintiff,                       Excluding Time from Speedy Trial
vs.                                            Computations

Elet Neilson,
                                               Case No. 1:17-cr-043 DB
                     Defendant.


      Based on Ms. Neilson’s stipulated motion to continue (Dkt. __), the Court

makes the following findings:

      1.    Ms. Neilson is charged with tampering with a consumer product and

obtaining a controlled substance by fraud. She was arraigned August 16, 2017,

which triggered the Speedy Trial Act (Dkt. 1). The Court set an initial trial date of

October 23, 2017 (Dkt. 4).

      2.    On October 5, 2017, Ms. Neilson filed a motion to continue (Dkt. 12). The

Court declared the case unusual and complex for speedy trial purposes, continued

trial to January 23, 2018, and excluded time under the Speedy Trial Act (Dkt. 13).

      3.    On January 3, 2018, Ms. Neilson filed a second motion to continue (Dkt.

14). At the time, the defense was having difficulty finding appropriate medical

experts. The Court granted the motion, continued trial to May 21, 2018, and

excluded time under the Speedy Trial Act (Dkt. 15).


                                           1
           Case 1:17-cr-00043-DB Document 37 Filed 04/01/19 Page 2 of 4



      4.    On May 14, 2018, Ms. Neilson filed a third motion to continue (Dkt. 21).

The government had just produced new discovery. The Court granted the motion,

continued trial to September 24, 2018, and excluded time under the Speedy Trial

Act (Dkt. 22).

      5.    On September 17, 2018, Ms. Neilson filed a fourth motion to continue

(Dkt. 26). Her attorney, Jamie Z. Thomas, had just withdrawn from the case. The

Court granted the motion, continued trial to January 7, 2019, and excluded time

under the Speedy Trial Act. (Dkt. 27).

      6.    On January 3, 2019, Ms. Neilson filed a fifth motion to continue (Dkt. 34).

The defense needed more time to review data and statistics generated by the

Centers for Disease Control. The Court granted the motion, continued trial to May

6, 2019, and excluded time under the Speedy Trial Act (Dkt. 35).

      7.    Fifty days have elapsed for speedy trial purposes. This is the sixth

request to continue trial. Without a continuance, a three-day jury trial begins May

6, 2019.

      8.    Ms. Neilson moves to continue trial under 18 U.S.C. § 3161(h)(7).

      9.    The Court has declared the case unusual and complex for speedy trial

purposes. Ms. Neilson is charged with diverting opioid medications while working

as a nurse, allegedly infecting seven people with Hepatitis C. The discovery is

voluminous, complex, and involves investigative work by the Utah Department of

Health (UDOH) and Centers for Disease Control (CDC), among others.

      10.    Proceeding to trial as scheduled would deny Ms. Neilson the reasonable
                                            2
         Case 1:17-cr-00043-DB Document 37 Filed 04/01/19 Page 3 of 4



time necessary for effective preparation. The defense needs more time to review the

CDC’s genetic sequencing data, which the government has yet to produce. The

defense is also further information from McKay Dee Hospital and UDOH relative to

their epidemiological investigation. With timely productions, the defense will finish

its investigation in the next 120 days.

      11.   The parties also need more time to complete plea negotiations. As the

Supreme Court recognized in Lafler v. Cooper, the criminal justice system is, for the

most part, a “system of pleas.” 566 U.S. 156, 170 (2012). Those negotiations are

complicated in Ms. Neilson’s case by the number of alleged victims and the wide

variety of outcomes in diversion cases across the United States. If negotiations

break down, both sides need more time to secure witnesses, file pretrial motions,

draft proposed jury instructions and voir dire, and otherwise prepare for trial.

      12.   Ms. Neilson is on pretrial release and agrees with the proposed

continuance.

      13.   The government stipulates to the continuance.

      14.   There are no codefendants.

      15.   On balance, the ends of justice served by granting the continuance

outweigh the interests of the public and the defendant in a speedy trial; therefore,

the time requested is excludable under 18 U.S.C. § 3161(h)(7).

      Based on these findings, Ms. Neilson’s stipulated motion to continue is

granted. The three-day jury trial set to begin May 6, 2019, is continued to

September 9, 2019 at 8:30 a.m. The time between the filing of Ms. Neilson’s
                                          3
           Case 1:17-cr-00043-DB Document 37 Filed 04/01/19 Page 4 of 4



motion and the new trial date is excluded from speedy trial computations for good

cause.

         Dated April 1st, 2019.

                                      BY THE COURT:


                                      Dee Benson
                                      Senior United States District Judge




                                         4
